Mr. Justice Walker delivered the opinion of the Court: Appellants claim that the services of Lovingston, rendered in procuring the bonds and their subsequent sale, were no part of his official duty, and are not covered by his salary, and the order of the school board making the extra allowance of $1481.25 was legal and binding. It is also insisted, that the license fee paid by dram-shop keepers is a tax, and must be uniform, and being a city tax, under the constitution it could only be appropriated for city purposes, and the constitution prohibits the application of one-half, or any other portion, to school purposes. The 72d section of the School law provides, that “ township treasurers shall receive, in full for their services, compensation to be fixed prior to their election by the board of trustees.” This, in express terms, prohibits any extra pay for the performance of any duty imposed by the statute. Appellant Lovingston was fully paid for the performance of his official duties, and 'if his services in procuring the city bonds and selling them fell within such duties, then lie can have no legal claim for further compensation. The 62d section imposes upon the treasurer the duty of demanding, receiving and safely keeping, according to law, all moneys, books and papers of every description belonging to his township. This section, therefore, imposed the duty of demanding and receiving the money from the city treasurer arising from dram-shop licenses, and it being his duty to demand and receive the money, he had no authority to receive city warrants unless they were mere orders on the city treasurer for the money. It was his duty to demand the money, and, if necessary, to sue and recover judgment for the amount, and to have compelled the payment of the judgment by mandamus. This seems to have been his plain duty. Nor did he have the legal authority to receive the city bonds running for a long period of time, for money due and payable on demand. It is true that he was authorized by the board of trustees “to sell the warrants to the best advantage,” and to do so he procured the issue of bonds, and sold them instead of the warrants, which he surrendered to the city. There was no order that he sell the warrants, but a mere request or permission to sell them to the best advantage. This was not under a requisition or order to sell the bonds. It was a mere permission, and does not, as is claimed, bring the case within the provisions of the 64th section of the act, which renders the trustees liable when the wrongful act or neglect of duty by the treasurer is required by the order of the board, entered upon their journal, and signed by the president and clerk. The section is highly penal, and to render the trustees liable, the provisions of the statute must have been literally fulfilled. Such statutes are strictly construed, and there can be no liability incurred under this section until the act is required or ordered by the trustees, and the order signed as required. We have no power to enlarge the scope of the act beyond the cases enumerated. We can not bring cases within its operation that are not specified in the language of the act. Lovingston had no more right to receive anything but money from the city than to surrender a note and mortgage for money loaned, when the debt was perfectly good, and take notes on other persons, and sell and convert them, and charge extra for his trouble. If he received anything but money, it was a violation of duty. We have seen that he had no power to convert the city warrants, payable on demand, into bonds of the city on long time. When he did so he rendered himself and sureties liable for the amount, and it was for his own protection and that of his sureties to sell the bonds. Even if the trustees had the power to authorize him to sell the warrants, he failed to pursue the authority thus given; and having departed from the authority, he was not within the scope of his legal authority, and was liable for the amount Avhen he received the bonds and surrendered the warrants. Shall he be paid nearly fifteen per cent on the amount for which he was liable, for doing that Avhich he did to remove his liability, — that Avhich he did to save himself and sureties from loss? Can it be claimed that had he violated some other duty, and expended labor and .devoted time to relieve himself from loss, the board of trustees would be empowered to pay him for such labor and time? Most assuredly not. The amount, even if it was legal for the board to make compensation, seems to be exorbitant in the extreme. It was only a saving of one-half of the 30 per cent depreciation of the warrants, — nearly $1500 for perhaps a few hours’ or a few days’ time in procuring the city to issue, bonds, which they should have been anxious to do, as their treasury Avas empty, and probably only required him to offer them to bankers or brokers to effect a sale, as they bear a' high rate of interest, and the security was no doubt regarded as ample. In any view Ave have been able to take of the case, we are unable to see that he was entitled to any extra compensation, or, even if he Avas, the amount allowed seems to be out of all proportion to the services rendered. Even if the law sanctioned an alloAvance, it has the appearance of squandering, and a destruction of a fund that should be regarded as sacred. That he should have been allowed, for this single transaction, approximately, 150 per cent more than his entire year’s salary, seems to be a reckless attempt at mere wanton waste of the fund. Such allowances must soon waste the entire fund, if they become the rule. But it is next urged, that these license fees are a tax, and they are illegal because they are not uniform. We have been unable to find anything from which it may be inferred that the fees received for dram-shop licenses by the city were not uniform in amount, and the period for which they were to run. This would seem to be" a complete answer to that position. In the cases of The People v. Thurber, 13 Ill. 554, and East St. Louis v. Wehrung, 46 id. 392, it was held, that a fee received for a license granted by a municipal corporation, authorizing the sale of liquor, was not a tax, in a constitutional sense, and not being a tax in that sense, it did not violate the constitutional requirement of equality in the levy of taxes. But it is said those decisions were made under the constitution of 1848, and the fundamental law of 1870 was in force when these license fees were received, and its provisions must govern. The clauses of the constitutions of 1848 and 1870, which provide that municipalities may be vested with power to levy and collect taxes for corporate purposes, are the same in meaning, although not precisely the same in language. There is no difference. .Both provide that such bodies may be vested with power to impose taxes for corporate purposes, and that such taxes shall be uniform in respect to persons and property within the jurisdiction of the body imposing the same. In meaning, the two clauses are precisely the same, nor has counsel for appellants attempted to distinguish them, or to point out any difference. The constitution of 1870 contains some provisions not found in that of 1848, but they in nowise affect, limit or qualify the provisions to which we have referred. The present constitution having made no change, and its framers being aware of the construction given to the clause, in The People v. Thurber and East St. Louis v. Wehrung, supra, we must conclude that body intended that construction to stand. . We are fortified in this conclusion, as there was a change made in reference to making special improvements by special taxation on contiguous property, to obviate the effects of decisions of this court on that subject. Independent of these considerations, we are satisfied that the language of the clause does not admit of a construction different from that given in those cases. There is another class of cases, and they refer to a per cent of the income or receipts by the agents of foreign insurance companies, imposed for the privilege of carrying on their business in this State. This percentage is held not to be a tax, within a constitutional sense. Illinois Mutual Fire Ins. Co. v. City of Peoria, 29 Ill. 180; Ducat v. City of Chicago, 48 id. 172; Walker v. Springfield, 94 id. 364. It is held to be a license for the privilege of transacting the particular business. It is also claimed that the law misappropriates this fund, and the board of trustees have no constitutional right to the fund, and hence the trustees have no right to recover, even if Lovingston is not entitled to it. We have seen the trustees are entitled to it, but if they were not, he received it for them, and as their officer, and placed it in the treasury as a part of the fund, and if sued, the trustees could not be heard to say that they never had the money, but the city must look to Lovingston for a recovery. Conceding the school fund is not entitled to it, still the corporation would be liable to refund it, and to do so they should have the money to meet the liability. He has no right to hold the money, even if it does not belong to the trustees. He got it under the claim that it belonged to the school fund, and so charged himself with it in his account as treasurer. This dram-shop license not being a tax, within the meaning of the constitution, the decisions of this court which hold that a corporate tax can not be perverted from corporate • use and purposes, have no application. We therefore refrain from any discussion of that question. Perceiving no error in the record, the judgment of the court below is affirmed. Judgment affirmed.